Citation Nr: 1200393	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  07-09 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1955 to October 1958.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes affording the Veteran a VA examination under the facts and circumstances of this case.

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In this case, the Veteran contends that he has back and shoulder problems due to his activities during active service.  Specifically, at the July 2009 RO hearing, he testified that he was an ammunition specialist, and worked as an Assistant Gunner.  For 3 years, he often lifted very heavy ammunition, weighing between 30 and 180 pounds, by himself.  When he had pain, he went to the dispensary and was given APCs.  He was also seen at the Division Outpatient Clinic, Scofield Barracks, Hawaii.  Following his discharge from service, he sought treatment from private doctors, but they have all passed away.  

The Veteran's service treatment records (STRs) are unavailable, and were likely destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  The RO made a Formal Finding of unavailability of the Veteran's STRs in April 2011, after sending searching for the records in several locations.  In circumstances such as this, where the original STRs are unavailable, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Following separation from service, the first documentation of back and shoulder problems is in a September 1983 VA Medical Center (VAMC) treatment note.  It states that the Veteran reported intermittent back and shoulder pain.  The doctor prescribed Tylenol.  

VAMC records show fairly consistent treatment for back and shoulder pain in the 1980s.  An April 1987 left shoulder X-ray showed toughening of the cortex of the greater tuberosity, generally due to rotator cuff stress reaction, and early ossification of the coracoclavicular ligament.  A May 1997 X-ray of the right shoulder showed mild degenerative arthritis.  

In May 2001, the Veteran reported intermittent neck and shoulder pain since his military days, when he lifted 200 pound shells and placed them on his shoulders.  Since then, his neck popped and grinded on lateral motion.  The doctor assessed probable trauma to the brachial plexus from his service activities, compounded by neck and/or plexus injuries in a car crash several years prior.  

Because the Veteran's STRs are unavailable, and the medical records indicate that there may be a relationship between his service activities and his current back and shoulder disorders, the Board finds that a medical examination is necessary to obtain an opinion as to whether a nexus exists between his current back and shoulder disorders and active service.  His statements regarding his military duties should be assumed to be true, since there is no documentation available to either verify or discredit them.     

The examiner is hereby advised, with regard to the necessary nexus opinions, that an award of benefits may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102.  Governing judicial precedent acknowledges the difficulty sometimes faced by medical experts, but requires a thorough discussion where the medical evidence is not unequivocal.  See Bloom v. West, 5 Vet. App. 104, 105 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the degree of medical certainty required for adjudication).  More recently, in Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the Court noted that an examiner's statement that an opinion cannot be provided in a case "without resort to mere speculation . . . must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled."  Based on the foregoing, the examiner should provide an opinion as to whether the Veteran's current back and shoulder disorders are related to military service, and address the gap in time between his service and the post-service manifestations of disability.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination with an appropriate specialist with regard to the causation or etiology of his currently claimed back and bilateral shoulder disorders.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this remand, must be made available to the examiner for review of the medical history in conjunction with the examination.  

a.  First, the examiner should identify all diagnosable back disorder(s) currently present, and address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently diagnosed back disorder was incurred during active service, or whether such incurrence is unlikely (i.e., less than a 50-50 probability).  The examiner must provide an explanation for the opinion reached, and should assume the Veteran's statements regarding his military duties are true in reaching his/her opinion.

b.  Next, the examiner should identify all diagnosable shoulder disorder(s) currently present, and address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently diagnosed shoulder disorder was incurred during active service, or whether such incurrence is unlikely (i.e., less than a 50-50 probability).  The examiner must provide an explanation for the opinion reached, and should assume the Veteran's statements regarding his military duties are true in reaching his/her opinion.  The examiner should also comment on the May 2001 treatment note indicating a possible trauma to the brachial plexus due to the military activities described by the Veteran.   

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the cause/etiology of the Veteran's claimed back and shoulder disabilities.

3.  When the development requested has been completed, reviewed the case on the basis of the additional evidence.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


